[Cite as State v. McClendon, 2013-Ohio-5881.]
                           STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT

STATE OF OHIO,                                  )
                                                )   CASE NO. 11 MA 15
        PLAINTIFF-APPELLEE,                     )
                                                )
        - VS -                                  )      OPINION
                                                )        AND
FARREN McCLENDON,                               )   JUDGMENT ENTRY
                                                )
        DEFENDANT-APPELLANT.                    )


CHARACTER OF PROCEEDINGS:                           Application for Reconsideration.


JUDGMENT:                                           Application Denied.


APPEARANCES:
For Plaintiff-Appellee:                             Attorney Paul J. Gains
                                                    Prosecuting Attorney
                                                    Attorney Ralph M. Rivera
                                                    Assistant Prosecuting Attorney
                                                    21 West Boardman Street, 6th Floor
                                                    Youngstown, OH 44503

For Defendant-Appellant:                            Farren McClendon, Pro-se
                                                    #594-810
                                                    Lake Erie Correctional Institution
                                                    501 Thompson Road
                                                    P.O. Box 8000
                                                    Conneaut, OH 44030-8000


JUDGES:
Hon. Mary DeGenaro
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite


                                                    Dated: December 26, 2013
[Cite as State v. McClendon, 2013-Ohio-5881.]


PER CURIAM.
        {¶1}    On November 13, 2013, Appellant Farren McClendon filed a motion asking
this court to reconsider its October 29, 2013 denial of his untimely application to reopen
his direct appeal, State v. McClendon, 7th Dist. No. 11 MA 15, 2013-Ohio-5172. App.R.
26(A)(1)(a) provides that an "[a]pplication for reconsideration of any cause or motion
submitted on appeal shall be made in writing no later than ten days after the clerk has
both mailed to the parties the judgment or order in question and made a note on the
docket of the mailing as required by App. R. 30(A)."
        {¶2}    Here, a docket notation reveals the clerk mailed the parties the judgment on
October 30, 2013. Ten days after October 30, 2013 is Saturday, November 9, 2013, and
Monday November 11, 2013, was a legal holiday. Thus, per the rule, McClendon should
have filed his motion by Tuesday November 12, 2013, in order for it to have been timely.
McClendon filed his motion for reconsideration on November 13, 2013—one day late.
        {¶3}    Generally, "an untimely application for reconsideration must be denied.
State v. Hess, 7th Dist. No. 02 JE 36, 2004-Ohio-1197, ¶4, citing Martin v. Roeder, 75
Ohio St. 3d 603, 665 N.E.2d 196 (1996). See also Scott v. Falcon Transport Co., 7th Dist.
No. 02 CA 145, 2004-Ohio-389, ¶2 (denying reconsideration where request was filed
more than ten days after this court's opinion was filed, and noting that insofar as
appellees were seeking leave to do so untimely, "the rule does not provide for such an
option.")
        {¶4}    Even if we were to look past the untimeliness, McClendon's application for
reconsideration must be denied.                 The standard for reviewing an application for
reconsideration pursuant to App.R. 26(A) is whether the application "calls to the attention
of the court an obvious error in its decision, or raises an issue for consideration that was
either not considered at all or was not fully considered by the court when it should have
been." Columbus v. Hodge, 37 Ohio App. 3d 68, 523 N .E.2d 515 (1987), paragraph one
of the syllabus. Similarly, "[a]n application for reconsideration is not designed for use in
instances where a party simply disagrees with the conclusion reached and the logic used
by an appellate court. App.R. 26 provides a mechanism by which a party may prevent
miscarriages of justice that could arise when an appellant court makes an obvious error or
                                                                                     -2-


renders an unsupportable decision under the law." State v. Owens, 112 Ohio App. 3d
334, 336, 678 N.E.2d 956 (1996).
       {¶5}   In our October 29, 2013 decision, we denied McClendon's application to
reopen his appeal because he failed to establish, or even allege, good cause.
McClendon at ¶8. In the present motion for reconsideration, he attempts to correct the
deficiency in his application for reopening by now alleging good cause. This is not a
proper basis for reconsideration. McClendon's failure to establish good cause was a
sufficient basis to deny his application to reopen his appeal. See State v. Thompson, 7th
Dist. No. 97-JE-40, 2003-Ohio-1607. We find no error in our decision to decline to
address the merits of whether McClendon established ineffective assistance of appellate
counsel.
       {¶6}   Because McClendon's motion for reconsideration was untimely and
because he has not demonstrated that we failed to address any issues or committed any
obvious errors when issuing our decision in this case, his application for reconsideration
is denied.
DeGenaro, P.J., concurs.
Vukovich, J., concurs.
Waite, J., concurs.